Case 6:20-cv-01438-RRS-CBW Document 49 Filed 06/17/21 Page 1 of 2 PageID #: 636




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
  CALEB REESE et al.,                                      :
                                                           :
         Plaintiffs,                                       :
                                                           :
  v.                                                       : Civil Action No. 6:20-cv-01438
                                                           :
  THE BUREAU OF ALCOHOL, TOBACCO,                          :
  FIREARMS AND EXPLOSIVES et al.,                          :
                                                           :
         Defendants.                                       :
                                                           :
                                                           :
                                                           :
                                                           :

              PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT


        Pursuant to Fed. R. Civ. P. 56 Plaintiffs respectfully move this Court to grant summary

 judgment in favor of Plaintiffs on Count II of Plaintiffs’ First Amended Complaint. In accordance

 with the Court’s Local Rules, this motion is accompanied by a memorandum consisting of a

 concise statement of reasons in support of this motion and citations of the authorities on which

 Plaintiffs rely, and a statement of undisputed material facts.


 Dated: June 17, 2021.                         Respectfully submitted,

 /s/ George J. Armbruster III                  /s/ David H. Thompson
 George J. Armbruster III                      David H. Thompson
 Armbruster & Associates, APLC                 Peter A. Patterson
 332 E. Farrel Road, Suite D                   William V. Bergstrom
 Lafayette, LA 70508                           COOPER & KIRK, PLLC
 Phone: 337-889-5511                           1523 New Hampshire Ave., NW
 Fax: 337-889-5512                             Washington, DC 20036
 Email: george@arm-assoc.com                   Telephone: (202) 220-9600
 Local Counsel                                 Email: dthompson@cooperkirk.com
                                               Admitted Pro Hac Vice




                                                   1
Case 6:20-cv-01438-RRS-CBW Document 49 Filed 06/17/21 Page 2 of 2 PageID #: 637




                                    /s/ Raymond M . DiGuiseppe
                                    Raymond M. DiGuiseppe - T.A.
                                    THE DIGUISEPPE LAW FIRM, P.C.
                                    4320 Southport-Supply Road, Suite 300
                                    Southport, NC 28461
                                    Phone:910-713-8804
                                    Fax: 910-672-7705
                                    Email: law.rmd@gmail.com
                                    Admitted Pro Hac Vice

                                    /s/ Adam Kraut
                                    Adam Kraut
                                    FIREARMS POLICY COALITION
                                    1215 K Street, 17th Floor
                                    Sacramento, CA 95814
                                    Phone: (916) 476-2342
                                    Email: akraut@fpclaw.org
                                    Admitted Pro Hac Vice

                                    /s/ Joseph Greenlee
                                    Joseph Greenlee
                                    FIREARMS POLICY COALITION
                                    1215 K Street, 17th Floor
                                    Sacramento, CA 95814
                                    Phone: (916) 438-9237
                                    Email: jgr@fpclaw.org
                                    Admitted Pro Hac Vice

                                    /s/ John W. Dillon
                                    John W. Dillon
                                    DILLON LAW GROUP APC
                                    2647 Gateway Road
                                    Carlsbad, CA 92009
                                    Phone: (760) 642-7150
                                    Fax: (760) 642-7151
                                    Email: jdillon@dillonlawgp.com
                                    Admitted Pro Hac Vice

                                    Attorneys for Plaintiffs




                                       2
